PER CURIAM.
This is a petition to review Hamman v. Worling, 525 So.2d 933 (Fla. 5th DCA 1988), in which the district court of appeal had affirmed the judgment on the authority of McCullough v. Central Florida YMCA, 523 So.2d 1208 (Fla. 5th DCA 1988). We accepted jurisdiction because McCullough was pending in this Court by reason of its conflict with Zordan v. Page, 500 So.2d 608 (Fla. 2d DCA 1986), review denied, 508 So.2d 15 (Fla.1987). Art. V, § 3(b)(3), Fla. Const. Jollie v. State, 405 So.2d 418 (Fla.1981). Based upon our decision in Landis v. Allstate Insurance Co., 546 So.2d 1051 (Fla.1989), which disapproved the majority opinion in Zordan, we have now approved the opinion in McCullough. Shearer v. Central Florida YMCA, 546 So.2d 1050 (Fla.1989). Therefore, we approve the decision of the district court of appeal in this case.
It is so ordered.
EHRLICH, C.J., and OVERTON, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.
McDONALD, J., concurs in result only.